JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00665-CV

                 IN THE INTEREST OF K.S. AND E.S., CHILDREN


   Appeal from the 312th District Court of Harris County. (Tr. Ct. No. 2007-50925).

      After due consideration, the Court grants Virginia Groemminger’s motion to
dismiss the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that Virginia Groemminger pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered October 22, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.